Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: Schor et al. (US 4389393) does not teach or suggest a composition of at least 3 water soluble cellulose ethers wherein the ethers have the characteristics of applicants’ viscosities for their three water soluble cellulose ethers.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the specification—
At page 4, line 16 change “DRAWINGS” to – FIGURE –  and at page 4, line 17 “FIG. 1“  to – THE FIGURE --.
In the drawing-
Delete the caption “FIG. 1”. 

Authorization for this examiner’s amendment was given in an interview with Erin Bobay on 7-6-22.

The above Examiner’s Amendment was made for compliance with 37 CFR 1.84 u1 (see the last sentence thereof).

JCM
7-19-22
/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765